Title: From George Washington to Tobias Lear, 10 September 1797
From: Washington, George
To: Lear, Tobias



Dear Sir
Mount Vernon 10th Sepr 1797

I have almost determined to build the Walls of the House intended for a Distillery (at my Mill) of Stone, for the sake of expedition; as the Carpenters work can be carrying on at the same time. Having this in contemplation, I would thank you for informing at what price foundation Stone from the Falls could be delivered to a Boat as near to my Mill as the Vessel could get and whether any person would undertake the delivery there accordingly. I shall use freestone from my own Quarry for the building above the Foundation.
When I was last at your Ho. Captn Preston was landing a number of Shingles—Pray inform me if he has any now for sale? the length, & average breadth and the price? Is Cornelius disengaged? Could he be had to assist in my building? could any other be obtained & on what terms. In much haste, dinner waiting Yrs

Go: Washington

